PER CURIAM.
AFFIRMED. See McKnight v. State, 616 So.2d 31 (Fla.1993) (adopting the Second District Court of Appeal’s rationale in King v. State, 597 So.2d 309, 314 (Fla. 2d DCA 1992), that the trial court has discretion “to exercise leniency and to sentence a defendant found to be an habitual felony offender or an habitual violent felony offender to a sentence less severe than the maximum sentence that is permitted by subsections 775.084(4)(a) or (b)”).
BARFIELD, C.J., WEBSTER AND VAN NORTWICK, JJ., CONCUR.